67 F.3d 972
314 U.S.App.D.C. 278
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.BLACKFEET NATIONAL BANK;  First National Bank of Santa Fe;American Deposit Corp., Appellants,v.Robert E. RUBIN, Secretary of the Treasury.
No. 95-5206.
United States Court of Appeals, District of Columbia Circuit.
Aug. 17, 1995.Rehearing and Suggestion for Rehearing In Banc Denied Nov. 2, 1995.

Before:  WALD, GINSBURG, and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion to expedite, the opposition thereto, and the reply;  and the motion for summary affirmance, the opposition thereto, and the reply, it is


2
ORDERED that the motion for summary affirmance be granted substantially for the reasons stated by the district court in its opinion and order filed June 29, 1995.  The merits of the parties' positions are so clear as to warrant summary action.  See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);  Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).  It is


3
FURTHER ORDERED that the motion to expedite be dismissed as moot.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.